United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Bellmawr, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1577
Issued: January 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 26, 2006 appellant filed a timely appeal from a February 21, 2006 Office of
Workers’ Compensation Programs’ decision, denying his claim for a schedule award. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has any permanent impairment causally related to his
employment-related internal disc derangement at L5-S1.
FACTUAL HISTORY
On May 4, 2001 appellant, then a 42-year-old clerk, filed an occupational disease claim
alleging that he developed a disc problem in his back on April 12, 2001 due to bending, twisting
and turning motions in his job. The Office accepted his claim for internal disc derangement at
L5-S1. On April 19, 2002 appellant filed a claim for a schedule award.

In a February 3, 2000 report, Dr. Philip M. Maurer, a Board-certified anesthesiologist,
stated that appellant had severe tenderness in his lower back, restriction in spinal range of motion
and weakness in his lower extremities. A magnetic resonance imaging (MRI) scan revealed a
small subligamental right disc herniation. Dr. Maurer diagnosed chronic intractable low back
pain and a degenerative disc at L5-S1.
In an April 30, 2001 report, Dr. Robert J. Ponzio, an orthopedic surgeon, stated that
appellant had bilateral lower extremity pain and low back pain. An April 14, 2001 MRI scan of
the lumbar spine revealed a marked loss of disc height, signal intensity and bulging discs. In an
October 29, 2001 report, Dr. Ponzio indicated that appellant had L5 radiculopathy on the left and
also had right-sided pain but an electromyogram (EMG) was reported as normal on that side.
In an October 11, 2001 report, Dr. Eric M. Lipnack, a Board-certified physiatrist, stated
that appellant had lumbar pain radiating to both lower extremities. An EMG and nerve
conduction study (NCS) performed on October 11, 2001 revealed L5 radiculopathy on the left.
Neurologic examination revealed a weakness in both lower extremities.
In a January 30, 2002 report, Dr. David Weiss, an osteopath, provided findings on
physical examination and diagnosed work-related cumulative and repetitive trauma disorder to
appellant’s low back, a bulging lumbar disc at L5-S1, discogenic disease of the lumbar spine at
L5-S1, and lumbar radiculopathy as revealed by an EMG. Based on the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment,1 he
determined that appellant had a 45 percent permanent impairment of the right lower extremity,
including 7 percent for a Grade 3 to 5 motor strength deficit of the right extensor hallucis longus
muscle, 5 percent for a Grade 4 to 5 motor strength deficit of the right hip flexors and 25 percent
for a Grade 3 to 5 motor strength deficit of the right gastrocnemius muscle, based on Table 17-8
at page 532. Dr. Weiss found a four percent impairment, each, of the right L4, L5 and S1 nerve
roots due to sensory deficit, based on Tables 15-15 and 15-18 at page 424, and three percent for
pain, based on Figure 18-1 at page 574. He found that appellant had a 43 percent impairment of
the left lower extremity. The physical findings for the left lower extremity were the same as
described above for the right lower extremity with the exception that there was no sensory deficit
of the S1 nerve root.
In a December 13, 2002 report, Dr. Gregory S. Maslow, a Board-certified orthopedic
surgeon and an Office referral physician, provided findings on physical examination and
diagnosed a work-related lumbar strain with radiculitis by history. He stated:
“[Appellant] does not have objective evidence of permanency or disability on
today’s clinical examination. He does not have evidence of radiculopathy or
other neurologic deficit. There is zero impairment at the lower extremities….”
By decision dated April 15, 2003, the Office denied appellant’s claim on the grounds that
he failed to establish that he had any impairment causally related to his accepted internal
derangement at L5-S1. By decision dated January 29, 2004, an Office hearing representative
1

A.M.A., Guides (5th ed. 2001).

2

vacated the April 15, 2003 decision, finding a conflict in the medical evidence. The case was
remanded for referral to an impartial medical specialist.
In a March 23, 2004 report, Dr. George P. Glenn, Jr., a Board-certified orthopedic
surgeon, who was provided with a statement of accepted facts and medical reports, provided a
history of appellant’s condition and findings on physical examination. He diagnosed chronic
axial back pain with degenerative disc disease at the L5-S1 level with an EMG diagnosis of
chronic radiculopathy on the left at L5-S1. Dr. Glenn stated:
“[I]n … 2000 while [appellant] was working for the [employing establishment] …
he allegedly sustained an injury to his low back….”
***
“There is a report … from Dr. Maurer … which describes … chronic intractable
back pain…. I suggested to [appellant] that the wording of [Dr. Maurer’s] report
would suggest that he had had problems for some period of time…. Dr. Maurer
did describe radiographs taken of the lumbar spine on February 1, 2000 as
demonstrating narrowing of the L5 disc space with degenerative end plate
changes…. These are long-standing changes and clearly antedate the date of the
initial injury which [appellant] admitted was probably sometime in January of
2000. On the same date an MRI scan [was] interpreted … as showing … [a]
small … right disc herniation [which] could have been present in the past or might
have been of recent origin.”
***
“At the present time, [appellant] states that he has constant pain involving his low
back … more on the right than the left with pain radiating into the legs … to his
feet.
“In the upright position, I could not detect any lumbar spasm, nor did [appellant]
have any local tenderness. He could heel and toe walk without difficulty and did
so for some distance. He squatted rather gingerly, but nonetheless accomplished
it, however, assumed the upright [position] with a cogwheel-type motion
commenting that this caused severe pain in his back….”
***
“In the upright position, [appellant] did demonstrate all of the Waddell signs of
symptom magnification…. On request [appellant] sat on the examining table and
did so with the hips flexed and his knees bent over the edge. One could obtain a
straight leg raising test to a full 90 [degrees]…. [He] comment[ed] that this
caused pain in his back. I questioned him specifically if he had any leg or sciatic
pain and he denied that he did. He similarly could hip flex from the sitting
position about 20 [degrees] and did maintain this against resistance which was

3

painless. However, in the supine position he would allow no more than about 45
[degrees] of straight leg raising on the right and left commenting that this caused
pain not only in his back, but pain shooting down his leg. He had similar
complaints with hip flexion describing excruciating pain in the low back with the
same reported pain with any hip rotational movements. The Patrick’s test which
stretches the sacroiliatic joints was said to produce excruciating pain in his low
back; however, any motion of the hips through any degree of rotation was said to
produce pain in the low back. This of course would suggest a level of
inconsistency in that the sitting and supine responses should be identical.
“In the prone position, [appellant] denied tenderness along any of the spinal
elements down to and including the lumbosacral joint and sacrum. He, however,
complained bitterly of tenderness when any portion of the flank was palpated
from the rib cage distally to the iliac crest, tenderness reportedly extending out to
the lateral and onto the anterior abdominal wall.
“It is generally agreed that such diffuse tenderness over such an extensive area
cannot be explained on the basis of an organic injury pattern. Again, in spite of
the complaint of severe pain there was no evidence of spasm or muscle guarding.
He had no tenderness of the sacrosciatic notches. He had no tenderness along the
course of either sciatic nerve. The femoral stretch test was normal.”
***
“[Appellant had] equally active and symmetrical patellar and Achilles’ reflexes in
the lower extremities. There were no pathological reflexes, no areas of muscle
fasciculation, and no areas of muscle atrophy…. Calf circumferences measured
33 [centimeters] on the right and 32 [centimeters] on the left…. Motor power was
perfectly normal in both upper and lower extremities down to the dorsiflexors and
plantar flexors of both feet where [appellant] demonstrated a complete and total
give away weakness.
“There was a symmetrical response involving all motor function of the leg from
the ankle distally both on the right and left. Such a motor deficit could not be
explained on an organic basis and is a response generally seen in functional
situations. [Appellant] similarly reported less ability to feel the pinprick
involving the entire left leg when compared to the right [and] blunting of
sensation … involving the plantar aspect of both feet. None of this follows a
dermatomal distribution and cannot be explained on an organic nerve injury basis.
“[Appellant] … reported diminished vibratory sensibility involving the lateral
malleolus of the right ankle when compared to the left, commenting that he could
not feel the vibrating tuning fork over the left anterior superior spine, but could on
the right. Position sense was maintained throughout [the] lower extremities.
This, again, is an inconsistent finding in that [the] two functions are closely

4

connected….
reciprocal.

The gait, although slow and protective, was normal, heel/toe

“Although the internal derangement of the disc at L5-S1 has been listed as an
accepted fact, I am nonetheless obliged to report that the initial history would
suggest some element of long-standing chronicity and possibly prior treatment.
The second diagnosis … is chronic L5-S1 radiculopathy on the left. Dr. Maurer
… clearly describes the subligamentous disc herniation as being on the right.
Throughout the reports there appears to be emphasis on the presence of right leg
pain greater than left. [Appellant’s] current complaints are solely related to the
right lower extremity, however, in the distribution described does not follow a
dermatomal pattern that one would expect with an L5-S1 nerve root involvement.
[Appellant’s] current physical findings are interspersed with a multitude of
inconsistencies. There is nothing in my opinion to suggest any evidence of an
organic motor involvement (weakness).
“In rating a lumbar spine injury which includes disc herniation and radiculopathy
one is obliged to use the [d]iagnosis-[r]elated [e]stimate model. [The] categories
are listed in Box 15-1, page 382: (1) Muscle Spasm -- not present in [appellant].
(2) Muscle Guarding -- not present in [appellant]. (3) Asymmetry of Spinal
Motion -- not present…. (4) Nonverifiable Radicular Root Pain -- the distribution
of pain described by [appellant] … is not consistent with the level of disc
involvement, L5-S1.
(5) Reflexes -- [appellant’s] reflexes are normal.
(6) Weakness and Loss of Sensation -- as stated, to be valid the sensory findings
must be in a strict anatomic distribution and the motor finding consistent with the
[a]ffected nerve structure. (7) Atrophy is also sought -- [appellant] has no atrophy
as demonstrated by measurement. (8) Radiculopathy -- again, this requires a
dermatomal distribution of pain, numbness, and/or paresthesia with a comment
about the diagnosis of a herniated disc [and] must be substantiated by appropriate
findings on the imaging study…. [Appellant] does not fit into this category.
(9) Electrodiagnostic Verification of Radiculopathy. [Appellant] does have a
positive electromyogram as interpreted by Dr. Lipnack, however, again the
radiculopathy is on the left and the reported disc herniation is on the right.
[Appellant] in my opinion does not fulfill any of these criteria.
“It is my opinion based upon reasonable medical certainty that [appellant,]
because of the positive [EMG] and [NCS,] does not qualify for a [d]iagnosis[r]elated [e]stimate [lumbar category I], however, [appellant] does appear within
reasonable medical probability to fall within a [d]iagnosis-[r]elated [e]stimate
[lumbar category II] which equates to 5 to 8 [percent] impairment of the whole
person (Table 15-3, page 384) this based on the conflicting, but nonetheless
reported presence of a disc herniation at the L5-S1 level on the right with a
chronic L5-S1 radiculopathy on the left.”
By decision dated May 14, 2004, the Office denied appellant’s claim on the grounds that
the weight of the medical evidence established that he had no impairment causally related to his

5

accepted internal disc derangement at L5-S1. By decision dated January 10, 2005, an Office
hearing representative vacated the May 14, 2004 decision, stating that Dr. Glenn determined that
appellant had an impairment of the whole person which is not provided for under the Federal
Employees’ Compensation Act. He remanded the case for a supplemental report from Dr. Glenn
addressing the issue of whether appellant had any impairment of his lower extremities due to his
accepted back condition.
On May 4, 2005 the Office advised Dr. Glenn that the Act did not provide for a schedule
award for impairment of the whole person. It asked him to provide a supplemental report
addressing the issue of whether appellant had any impairment of the lower extremities causally
related to his accepted back condition.
In a June 9, 2005 supplemental report, Dr. Glenn stated that his opinion that appellant had
a category II diagnosis-related estimate impairment of five to eight percent of the whole person
was based on Table 15-3 at page 384 of the A.M.A., Guides and appellant’s positive EMG and
NCS. He stated:
“There certainly was an inconsistency in the [EMG/NCS] report of the
subligamentous disc herniation as being on the right and the chronic L5-S1
radiculopathy as being on the left. Even if one were to utilize the [d]iagnosis[r]elated [e]stimate category, the [A.M.A.,] Guides are really not clear where
specific inconsistencies exist.
“I did not find any objective evidence of a lower extremity radiculopathy or[,] for
that matter[,] any lower extremity residual impairment.
“Within the confines of that guideline, then [appellant,] by definition[,] does not
have any residual permanency of impairment involving either lower extremity.”
By decision dated June 29, 2005, the Office denied appellant’s claim on the grounds that
the weight of the medical evidence established that he had no impairment of his lower extremity
causally related to his April 12, 2001 internal disc derangement at L5-S1.
Appellant requested a hearing that was held on December 7, 2005. Counsel argued that
Dr. Glenn’s reports were not sufficiently rationalized to be accorded special weight. Dr. Glenn
did not provide for any pain-related impairment although appellant had complaints of pain. He
merely dismissed the pain as due to symptom magnification. Dr. Glenn did not perform tests for
lateral flexion tests, hip flexor, tendon reflexes or motor strength. He did not perform tests to
assess leg weakness or motor function or measurements for dorsal and plantar flexors. Dr. Glenn
provided no impairment for atrophy despite a difference in calf circumference between the right
and left legs. He noted that appellant had less ability to feel pinprick involving the left leg and,
on the right, a blunting sensation, but provided no impairment rating for sensory deficit.
By letter dated January 10, 2006, appellant, through his attorney, indicated that he was
submitting a December 30, 2005 report from Dr. Weiss.2
2

There is no December 30, 2005 report from Dr. Weiss of record.

6

By decision dated February 21, 2006, an Office hearing representative affirmed the
June 29, 2005 decision.
LEGAL PRECEDENT
The schedule award provision of the Act3 and its implementing regulation4 sets forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.5
Section 8123(a) of the Act provides that “if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
[of Labor] shall appoint a third physician who shall make an examination.”6 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.7
When the Office obtains an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the specialist’s opinion requires clarification
or elaboration, the Office must secure a supplemental report from the specialist to correct the
defect in his original report.8 However, when the impartial specialist is unable to clarify or
elaborate on his original report or if his supplemental report is also vague, speculative or lacking
in rationale, the Office must submit the case record and a detailed statement of accepted facts to
a second impartial specialist for the purpose of obtaining his rationalized medical opinion on the
issue.9 Unless this procedure is carried out by the Office, the intent of section 8123(a) of the Act
will be circumvented when the impartial specialist’s medical report is insufficient to resolve the
conflict of medical evidence.10

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id.

6

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
7

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

8

Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988); Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).

9

Roger W. Griffith, 51 ECAB 491 (2000); Talmadge Miller, 47 ECAB 673 (1996).

10

Roger W. Griffith, supra note 9; Harold Travis, 30 ECAB 1071 (1979).

7

ANALYSIS
The Office accepted that appellant sustained an internal disc derangement in his back at
the L5-S1 level. Due to the conflict in the medical opinion between Dr. Weiss and Dr. Maslow
as to whether he had any impairment of his lower extremities due to his accepted back condition,
the Office referred appellant to Dr. Glenn.
The Board finds that the reports of Dr. Glenn are not sufficient to resolve the conflict in
the medical opinion evidence as to whether appellant has any lower extremity impairment
causally related to his accepted back condition.
Dr. Glenn stated that appellant “allegedly” sustained an injury to his low back. However,
his back injury was accepted by the Office. He stated that appellant had experienced back
problems for some period of time. Radiographs taken of the lumbar spine on February 1, 2000
demonstrated narrowing of the L5 disc space with degenerative end plate changes which were
long-standing changes and predated the April 12, 2001 employment injury. Dr. Glenn stated that
an MRI scan revealed a small right disc herniation which could have been present in the past. It
is well established that, in determining entitlement to a schedule award, preexisting impairments
are to be included.11 It appears that Dr. Glenn did not understand that preexisting conditions are
to be considered in an impairment rating. Therefore his opinion regarding appellant’s
impairment is of diminished probative value.
Dr. Glenn based his impairment rating on Chapter 15 of the A.M.A., Guides which
addresses impairment of the spine, rather than using Chapter 17 which addresses lower extremity
impairment. Under the Act, a schedule award is not payable for the loss or loss of use of any
member of the body or function that is not specifically enumerated in section 8107 of the Act or
its implementing regulations.12 The back is specifically excluded from coverage of the schedule
award provisions of the Act.13 Although a schedule award may not be issued for an impairment
to the back under the Act, such an award may be payable for permanent impairment of the lower
extremities that is due to an employment-related back condition.14 Additionally, Chapter 15
provides for determination of impairment based on the “whole person.” The Act does not
provide for a schedule award based on permanent impairment of the whole person.15 Therefore,
it was inappropriate for Dr. Glenn to evaluate the permanent impairment of appellant’s lower
extremities by using a section of the A.M.A., Guides pertaining to the back alone and by making

11

See Lela M. Shaw, 51 ECAB 372 (2000).

12

See Leroy M. Terska, 53 ECAB 247 (2001).

13

5 U.S.C. § 8101(19); see also Vanessa Young, 55 ECAB 575 (2004).

14

Vanessa Young, supra note 13; Gordon G. McNeill, 42 ECAB 140 (1990).

15

Tania R. Keka, 55 ECAB 354 (2004); Guiseppe Aversa, 55 ECAB 164 (2003).

8

references to whole person impairment.16 Dr. Glenn should have used Chapter 17 in determining
whether appellant had any lower extremity impairment.17
In a June 9, 2005 supplemental report, Dr. Glenn stated that appellant no impairment of
his lower extremities. However, he did not explain why he did not use Chapter 17 of the
A.M.A., Guides to determine whether appellant had any lower extremity impairment. As noted,
the Office had advised him that the Act did not provide for impairment of the whole person as
described in Chapter 15. At this point, the Office should have referred appellant to a second
impartial medical specialist.
CONCLUSION
The Board finds that Dr. Glenn’s reports are not sufficient to resolve the conflict in the
medical opinion evidence. This case must be remanded for further development. On remand,
the Office should refer appellant to an appropriate Board-certified specialist for a thorough
examination and a well-rationalized determination, based on the fifth edition of the A.M.A.,
Guides, as to whether appellant has any permanent impairment of the lower extremities causally
related to his accepted back condition. After such further development as it deems necessary, the
Office shall issue a de novo decision.

16

Guiseppe Aversa, supra note 15 (the Board found that the impartial medical specialist improperly used Chapter
15 in evaluating right leg impairment caused by a spinal injury).
17

The introduction to Chapter 17 at page 523 states that this chapter provides criteria for evaluating permanent
impairment of the lower extremities. Impairment of the lower extremities is based on anatomic changes, diagnostic
categories, and functional changes. A.M.A., Guides, 523, 525; see also 555, 17.3, Lower Extremity Impairment
Evaluation Procedure Summary and Examples.

9

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 21, 2006 is set aside and the case remanded for further
development consistent with this decision.
Issued: January 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

